Title: From Thomas Jefferson to Aaron Burr, 12 November 1798
From: Jefferson, Thomas
To: Burr, Aaron


          
            Dear Sir
            Monticello Nov. 12. 1798
          
          Dr. Currie, on whose behalf I troubled you last summer, being anxious to learn something of the prospect he may have of recovery from Robert Morris, I take the liberty of asking a line directed to me at this place where I shall still be long enough to recieve it. I should not have troubled you but that you expected early in the summer to be able to judge what could be done. I am aware at the same time that the fever at New York may have disturbed all legal proceedings.
          
          I did not mean to say a word on politics, but it seems that I have seen in the New York papers a calumny which I suppose will run through the union, that I had written by Doctr. Logan letters to Merlin and Taleyrand. on retiring from the Secretary of state’s office, I determined to drop all correspondence with France, knowing the base calumnies which would be built on the most innocent correspondence. I have not therefore written a single letter to that country, within that period, except to Mr. Short on his own affairs merely which are under my direction, and once or twice to Colo. Monroe. by Logan I did not write even a letter to Mr. Short, nor to any other person whatever. I thought this notice of the matter due to my friends, though I do not go into the newspapers with a formal declaration of it. I am with sincere esteem Dear Sir
          Your friend & sevt
          
            Th: Jefferson
          
        